DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, 14, 15, 18, 19, 21, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson (Pub 2006/0033602) in view of Mattsson (Pub 20180261369, further referred to as Mattsson2).
As to claim 1, Mattsson teaches a switchable inductor comprising (fig 10):
a primary winding (L1) having a boundary configured in shape of a figure eight (paragraph 38);
a secondary windings (L21 and L22) arranged asymmetrically within the boundary of the primary winding; and
a switch (1002), switch configurable to an open configuration and to a closed configuration and arranged in series with a respective one of the plurality of secondary windings to change inductance of the switchable inductor based on a closed or an open configuration (paragraph 38).
Mattsson does not teach using a plurality of switches for asymmetrical inductor.
Mattsson2 teaches an inductor circuit (fig 3) with a primary winding and a asymmetrical plurality of secondary windings within the primary winding (paragraph 35) in which a plurality of switches (S1 and S2) are used to open or close to connect secondary windings in series with the primary winding 
As to claim 2, Mattsson teaches wherein the primary winding (L1) having a boundary configured in the shape of a figure eight, and wherein the shape comprises two loops (L21, L22).  Mattsson2 teaches a plurality of switches (S1 and S2) are used to open or close to connect secondary windings in series with the primary winding (paragraph 34).  It would be obvious to a person of ordinary skill in the art to have the same number windings in each loop as it would be a mere matter of design choice to choosing the user desired tuning and inductance range.
As to claim 3, Mattsson teaches wherein the switchable inductor comprises part of a tank circuit of a radio frequency (RF) circuit (fig 14, 1414). Mattsson2 teaches a plurality of switches (S1 and S2) are used to open or close to connect secondary windings in series with the primary winding (paragraph 34) in series with a respective one of the plurality of secondary windings to change the inductance of the inductor.  
As to claim 4. Mattsson2 teaches the configuration of one of the plurality of switches from an open configuration to a closed configuration changes the frequency of the oscillator (paragraph 42).
As to claim 5, Mattsson teaches the switchable inductor of claim 4 wherein the oscillator is a voltage controlled oscillator (VCO) or a digitally controlled oscillator (DCO) (fig 14, 1414).  Mattsson2 teaches the plurality of switches are switched by control signals (receives a signal to control open or closing of the switch, paragraph 42), wherein automatic frequency control circuitry (703) is configured to provide the control signals to each switch to configure each switch to an open configuration simultaneously and to configure each switch to a closed configuration simultaneously (paragraph 42).
As to claim 7, Mattsson teaches wherein each of the secondary windings is physically spaced from another secondary winding and from the primary winding (paragraph 33, the windings are 
As to claim 10, Mattsson teaches a switchable inductor comprising (fig 10) in a mobile device (paragraph 45):
A DCO (fig 14, 1414, paragraph 44) configured to comprises part of a tank circuit of a radio frequency (RF) circuit (paragraph 45)
a primary winding (L1) having a boundary configured in shape of a figure eight (paragraph 38);
a secondary windings (L21 and L22) arranged asymmetrically within the boundary of the primary winding; and
a switch (1002), switch configurable to an open configuration and to a closed configuration and arranged in series with a respective one of the plurality of secondary windings to change inductance of the switchable inductor based on a closed or an open configuration (paragraph 38).
Mattsson2 teaches an inductor circuit (fig 3) with a primary winding and a asymmetrical plurality of secondary windings within the primary winding (paragraph 35) in which a plurality of switches (S1 and S2) are used to open or close to connect secondary windings in series with the primary winding (paragraph 34) using an automatic frequency control circuit ((703), paragraph 42) which forms a digitally controlled oscillator (controller is digital, paragraph 43 provides digital control of the oscillator).
As to claim 11, Mattsson teaches wherein the primary winding (L1) having a boundary configured in the shape of a figure eight, and wherein the shape comprises two loops (L21, L22).  Mattsson2 teaches a plurality of switches (S1 and S2) are used to open or close to connect secondary windings in series with the primary winding (paragraph 34).  It would be obvious to a person of ordinary 
As to claim 12, Mattsson teaches wherein the switchable inductor comprises part of a tank circuit of a radio frequency (RF) circuit (fig 14, 1414). Mattsson2 teaches a plurality of switches (S1 and S2) are used to open or close to connect secondary windings in series with the primary winding (paragraph 34) in series with a respective one of the plurality of secondary windings to change the inductance of the inductor wherein changing an open configuration and closed configuration changes the frequency of the oscillator (paragraph 42).
As to claim 14, Mattsson teaches the switchable inductor of claim 4 wherein the oscillator is a voltage controlled oscillator (VCO) or a digitally controlled oscillator (DCO) (fig 14, 1414).  Mattsson2 teaches the plurality of switches are switched by control signals (receives a signal to control open or closing of the switch, paragraph 42), wherein automatic frequency control circuitry (703) is configured to provide the control signals to each switch to configure each switch to an open configuration simultaneously and to configure each switch to a closed configuration simultaneously (paragraph 42).
As to claim 15, Mattsson teaches wherein each of the secondary windings is physically spaced from another secondary winding and from the primary winding (paragraph 33, the windings are sufficiently spaced apart to prevent insertion loss), and a variation of the physical spacing between one or more of the secondary windings and the primary winding changes the effective inductance of the switchable inductor (paragraph 33, the spacing changes the effective inductances to determine the size and direction of switched magnetic fields).

As to claim 18, Mattsson teaches apparatus for a mobile device (paragraph 45) comprising:
Tunable circuitry comprising a switchable inductor comprising (fig 10);
a primary winding (L1) having a boundary configured in shape of a figure eight (paragraph 38);

a switch (1002), switch configurable to an open configuration and to a closed configuration and arranged in series with a respective one of the plurality of secondary windings to change inductance of the switchable inductor based on a closed or an open configuration (paragraph 38).
Mattsson2 teaches an inductor circuit (fig 3) with a primary winding and a asymmetrical plurality of secondary windings within the primary winding (paragraph 35) in which a plurality of switches (S1 and S2) are used to open or close to connect secondary windings in series with the primary winding (paragraph 34) using an automatic frequency control circuit ((703), paragraph 42) which forms a digitally controlled oscillator (controller is digital, paragraph 43 provides digital control of the oscillator, and can be formed in computers or processors).
As to claim 19, Mattsson2 teaches the least one shorted loop is in the plane of the at least one main loop or the at least one shorted loop is outside the plane of the at least one main loop and wherein the plane that is outside the plane of the at least one main loop is parallel to the plane of the at least one main loop (paragraphs 36 and 37, the loops/windings can be formed on a plurality of layers).
As to claim 21, Mattsson2 teaches the configuration into at least one shorted loop induces current flow in the at least one shorted loop, and the induced current flow varies the inductance value of the variable inductor (paragraph 33, 36, and 37). 
As to claim 25, Mattson2 wherein the at least one secondary loop comprises a plurality of secondary loops each comprising a respective switch (paragraph 34).
As to claim 26, Mattsson2 teaches an inductor circuit (fig 3) with a primary winding and a asymmetrical plurality of secondary windings within the primary winding (paragraph 35) in which a plurality of switches (S1 and S2) are used to open or close to connect secondary windings in series with 
As to claim 27, Mattsson teaches wherein the tunable circuitry comprises an electronic amplifier (paragraph 44).  Mattson2 wherein the at least one secondary loop comprises a plurality of secondary loops each comprising a respective switch (paragraph 34).  It would be obvious to a person of ordinary skill in the art to have a resistor associated with the switch as it would be a mere matter of design choice to implementing a notoriously well-known method of adding a resistor with a switch (for pull up or pull down).
As to claim 28, Mattsson teaches wherein the tunable circuitry comprises a digitally controlled oscillator (DCO)(paragraph 44).
As to claim 29, Mattsson teaches wherein the tunable circuitry comprises a filter (paragraph 44, LC networks).
As to claim 30, Mattsson teaches the tunable circuitry comprises an impedance matching network (paragraph 44).
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan (Pub 2011/0051308) teaches a switchable inductor in a VCO.  Ying (Patent 10862424) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849